DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/397,891 application filed April 29, 2019, which is a continuation-in-part of U.S. Patent Application Serial No. 14/065,049, now U.S. Patent No. 10,274,907.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, an interlock or interlock system has been interpreted as “sensors, controllers and valves and/or pumps” [see paragraph 0017 of the instant specification] and a cold box shutdown condition has been interpreted as a condition comprising the reaching of an embrittlement temperature [see paragraph 0095 of the instant specification].

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: One of the nearest prior art references appears to be Zhang et al in Industrial and Engineering Chemistry Research (2010, vol 49, pp 5786-5799), which discloses optimization for design and operation of a chilling train (cold box) system in ethylene plants.  In particular, Zhang et al discloses “[i]In the chilling train superstructure, valves are only located at the outlet liquid streams of FLS4 and FLS5 [flash drum streams—Examiner’s insertion]. They are mainly used to reduce the stream’s temperature through throttling expansion. After passing through such a valve, the pressure of a stream decreases; a part of the liquid is vaporized; and the stream temperature decreases” [see paragraph under the heading “3.5 Valve Model”].  The presence of temperature sensors and a valve controller for the throttling valve is obvious.  However, the location of the valves at liquid outlet streams on the disclosed flash drums is different from the required interlocks on a heating stream and cooling stream as recited in instant claim 1.  Zhang et al also does not disclose a set of interlock controller connected to a master controller as required in instant claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772      
June 15, 2022